NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        JAN 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: DATA SYSTEMS, INC.,                      No. 17-35319

             Debtor.                            D.C. No. 3:16-cv-02346-HZ
______________________________

WILLIAM F. HOLDNER,                             MEMORANDUM*

                Appellant,

 v.

AMY E. MITCHELL,

                Appellee.

                  Appeal from the United States District Court
                           for the District of Oregon
                  Marco A. Hernandez, District Judge, Presiding

                             Submitted January 16, 2018*

Before:      REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      William F. Holdner appeals pro se from the district court’s order affirming

the bankruptcy court’s order confirming debtor Data Systems, Inc.’s (“DSI”)


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
chapter 11 plan of reorganization. We have jurisdiction under 28 U.S.C. § 158(d).

We review de novo a district court’s decision on appeal from a bankruptcy court,

and review a bankruptcy court’s decision independently, without deference to the

district court's decision. In re JTS Corp., 617 F.3d 1102, 1109 (9th Cir. 2010).

We review de novo a bankruptcy court’s conclusions of law and for clear error its

findings of fact. Id. We affirm.

         The bankruptcy court did not abuse its discretion by confirming DSI’s plan

of reorganization because Holdner failed to establish any basis to deny

confirmation under 11 U.S.C. § 1129. See Marshall v. Marshall (In re Marshall),

721 F.3d 1032, 1045 (9th Cir. 2013) (standard of review).

         To the extent Holdner contends that the bankruptcy court erred by approving

the second amended disclosure statement, we reject such contention as without

merit.

         We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

         AFFIRMED.




                                           2                                  17-35319